UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2334



RODNEY VICTOR HARRIS,

                                               Plaintiff - Appellant,

          versus


K. S. CLARK, Virginia State Trooper, Virginia
State Police Barracks with office at Giles
County; J. BOWLING, Virginia State Trooper,
Virginia State Police Barracks with Office at
Giles   County;   SHERIFF'S  DEPARTMENT,   at
Pearisburg, Virginia; DEPARTMENT OF MOTOR
VEHICLES; GERALD W. DUNCAN, Treasurer, Giles
County Treasurer's Office,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-624-7)


Submitted:   March 11, 2004                 Decided: March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se. Jim Harold Guynn, Jr.,
GUYNN, MEMMER & DILLON, P.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rodney Victor Harris appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

under 28 U.S.C. § 1915(e)(2)(B) (2000).               We have reviewed the

record and find that this appeal is frivolous.             Accordingly, we

dismiss the appeal on the reasoning of the district court.                  See

Harris v. Clark, No. CA-03-624-7 (W.D. Va. filed Sept. 22, 2003;

entered Sept. 23, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument    would   not    aid   the

decisional process.



                                                                     DISMISSED




                                   - 2 -